Citation Nr: 1035757	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spondylosis and degenerative disc disease for the 
period from June 16, 2003, to February 22, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spondylosis and degenerative disc disease for the 
period from February 22, 2010, to June 24, 2010.

3.  Entitlement to an initial evaluation in excess of 40 percent 
for lumbar spondylosis and degenerative disc disease for the 
period on or after June 24, 2010.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision granted service connection for 
lumbar spondylosis and assigned a 10 percent disability 
evaluation effective from June 16, 2003.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.  

The Board remanded the case for further development in February 
2006.  That development was completed, and the case was returned 
to the Board for appellate review.  In August 2007, the Board 
issued a decision denying the benefits sought on appeal.  The 
Veteran then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a September 
2008 Order, the Court vacated the August 2007 Board decision and 
remanded the matter to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development 
in March 2010.  That development was completed, and a June 2010 
supplemental statement of the case (SSOC) increased the 
disability evaluation to 20 percent effective from February 22, 
1010, and to 40 percent effective from June 24, 2010.  
Nevertheless, applicable law mandates that when a veteran seeks 
an increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  The Veteran has not withdrawn his appeal, and as 
such, the issue remains in appellate status.  The case has been 
returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to higher initial evaluation 
for radiculopathy of the right and left lower extremities.  
However, in a November 2007 statement, the Veteran indicated that 
he would to withdraw his appeal for those issues.  Accordingly, 
those issues no longer remain in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to September 26, 2003, the Veteran did not have 
moderate limitation of lumbar spine or a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.

3.  From September 26, 2003, to February 22, 2010, the Veteran 
did not have forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

4.  Prior to February 22, 2010, the Veteran did not have 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.

5.  For the period from February 22, 2010, to June 24, 2010, the 
Veteran did not have forward flexion of the thoracolumbar spine 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or, incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months. 

6.  On or after June 24, 2010, the Veteran has not been shown to 
have unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbar spondylosis and degenerative disc disease for 
the period from June 16, 2003, to February 22, 2010, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243, 5292, 5295 (2001-2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbar spondylosis and degenerative disc disease for 
the period from February 22, 2010, to June 24, 2010, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243 (2009).

3.  The criteria for an initial evaluation in excess of 40 
percent for lumbar spondylosis and degenerative disc disease on 
or after June 24, 2010, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
lumbar spondylosis and degenerative disc disease.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his lumbar spondylosis and degenerative 
disc disease.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He has not identified any outstanding 
records that are relevant to his claims.

The Veteran was also afforded VA examinations in September 2003, 
August 2006, and June 2010 in connection with his service-
connected lumbar spine disability.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the September 2003 and June 2010 VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record as well as on a 
physical examination, and fully address the rating criteria that 
are relevant to rating the disability in this case.

The Board also finds that the August 2006 VA examination is 
adequate.  The Board does observe that the examiner did not 
review the claims file; however, he did review the Veteran's 
medical records and perform a physical examination that addressed 
all of the rating criteria that were in effect at that time.  The 
Veteran also informed the examiner of his medical history and 
current complaints.  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has held that the relevant focus is 
not on whether a clinician had access to the claims file, but 
instead on whether the clinician was "informed of the relevant 
facts" in rendering a medical opinion. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined in June 
2010. 38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted. 
VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully participate 
in the adjudication of his claim and did in fact participate. 
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.





Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found. Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran's lumbar spondylosis and degenerative disc disease is 
currently assigned a 10 percent disability evaluation effective 
from June 16, 2003; a 20 percent disability evaluation effective 
from February 22, 2010; and, a 40 percent disability evaluation 
effective from June 24, 2010, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243-5237.

The Board notes that VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which became effective September 23, 2002.  VA 
subsequently amended the rating schedule again for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, which 
became effective on September 26, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified at 
newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained in 
38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 23, 
2002 and September 26, 2003, neither the RO nor the Board could 
apply the revised rating schedule.

The Veteran was notified of these regulation changes in the SOC 
and SSOCs. Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof. See Bernard, 4 Vet. App. at 393-94.

Diagnostic Code 5292 provided for ratings based on limitation of 
motion of the lumbar spine.  A 10 percent rating was contemplated 
for slight limitation of motion, and a 20 percent disability 
evaluation was warranted when such impairment was moderate.  

Further, prior to September 26, 2003, under Diagnostic Code 5295, 
a 10 percent disability evaluation was assigned for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation was contemplated for a lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

In addition, under the version of Diagnostic Code 5293 in effect 
as of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in the higher evaluation.  A 10 percent disability evaluation was 
assigned for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
weeks.  A 20 percent disability evaluation was contemplated for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 weeks.  A 40 
percent disability evaluation is contemplated for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months. See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Id. 
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes. See 68 Fed. Reg. 166, 51454-
51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
there is a vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees. The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2009). See also 
38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
contemplated for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent disability evaluation is contemplated for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.


I.  From June 16, 2003, to February 22, 2010.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
lumbar spondylosis and degenerative disc disease for the period 
from June 16, 2003, to February 22, 2010.  The medical evidence 
of record does not show the Veteran to have had moderate 
limitation of motion of the lumbar spine.  In fact, the September 
2003 VA examination found the Veteran to have forward flexion 
from zero to 85 degrees, posterior extension from zero to 20 
degrees, lateral flexion form zero to 20 degrees in both 
directions, and lateral rotation from zero to 25 degrees in both 
directions.  

The Board notes that, as of 2002, there was no specific measure 
of the range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  However, 
range of motion measurements were added with the September 2003 
change in regulations. See Plate V, 38 C.F.R. § 4.71a (2004).   
While the substantive change in regulations from September 2003 
cannot be used to evaluate the Veteran's level of disability 
prior to the change, the range of motion measurements from Plate 
V are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the earlier 
rating criteria- "slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward flexion 
is 90 degrees, backward extension is to 30 degrees, left and 
right lateral flexion is to 30 degrees, and left and right 
rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2009).  
As such, the medical evidence of record has not demonstrated that 
the Veteran had moderate limitation of motion of lumbar spine 
prior to September 26, 2003.  Therefore, the Board finds that the 
Veteran has not met the criteria for a higher initial evaluation 
under Diagnostic Code 5292.

When the evidence in this case is considered under the schedular 
criteria of Diagnostic Code 5295, the Board also finds that the 
evidence of record does not establish entitlement to a higher 
initial evaluation for the Veteran's spine disability.  The 
medical evidence of record does not show the Veteran to have had 
a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  In fact, the September 2003 VA examiner indicated that 
the musculature of the Veteran's back was strong and that he had 
no postural abnormalities or fixed deformities.  Moreover, as 
noted above, he had lateral flexion form zero to 20 degrees in 
both directions and lateral rotation from zero to 25 degrees in 
both directions.  Therefore, the Board finds that the Veteran has 
not met the criteria for an increased evaluation for his lumbar 
spondylosis and degenerative disc disease under Diagnostic Code 
5295.

The Board further finds that the Veteran is not entitled to an 
initial evaluation in excess of 10 percent for his service-
connected back disability under the revised rating criteria of 
Diagnostic Code 5293 effective as of September 23, 2002.  The 
evidence of record does not reveal that he had incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least two weeks but less than four weeks during the past 12 
months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  The Board does observe that the 
Veteran told the June 2004 VA examiner that his back pain was 
incapacitating at times.  However, there is no medical evidence 
showing that a physician actually prescribed bed rest.  In fact, 
at the time of his August 2006 VA examination, the Veteran denied 
having any periods of incapacitation during the previous 12 
months that required physician care and prescribed bed rest.  
Therefore, the Board finds that the Veteran is not entitled to an 
increased evaluation under the rating criteria in effect as of 
September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, the 
Board also finds that a higher initial evaluation is not 
warranted for the Veteran's lumbar spondylosis and degenerative 
disc disease.  As previously discussed, the Veteran did not have 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
Additionally, he did not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees. The Board does acknowledge 
the private medical records dated from October 2000 to September 
2006 documenting the Veteran as having had limitation of motion, 
and the August 2006 VA examiner stated that the Veteran's reduced 
range of motion did not represent normal for him.  However, 
despite him having decreased range of motion, the medical records 
do not establish that the impairment was of such severity to 
limit the Veteran to forward flexion between 30 and 60 degrees or 
to a combined range of motion less than 120 degrees.  In fact, 
the August 2006 VA examination found the Veteran to have flexion 
from zero to 70 degrees, extension from zero to 25 degrees, and 
lateral flexion and rotation to 35 degrees bilaterally.  

Moreover, the medical evidence of record does not show the 
Veteran to have had muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, a 
June 2004 VA examiner noted that the Veteran had an unimpaired 
gait, and the August 2006 VA examiner indicated that there was no 
objective evidence of spasm or guarding.  He also commented that 
the Veteran had a normal gait and posture and that there were no 
abnormal spine curvatures.  Indeed, he specifically stated that 
there was no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for an abnormal gait or abnormal 
spinal contour.   Therefore, the Board finds that the Veteran is 
not entitled to a higher initial evaluation for his lumbar 
spondylosis and degenerative disc disease prior to February 22, 
2010, under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his lumbar 
spondylosis and degenerative disc disease.  The medical evidence 
of record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  

The Board does acknowledge the Veteran's complaints of radiating 
pain and numbness in his lower extremities.  However, the Veteran 
is already separately service-connected for radiculopathy of the 
right and left lower extremities.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Moreover, VA medical records dated in May 2007 indicate that the 
speech and cranial nerves were unremarkable, and his motor 
examination of the upper and lower extremities was 5/5.  A 
sensory examination to light touch and pinprick were also 
objectively unremarkable.  The Board notes that the Veteran's 
vibration and senses were impaired over the toes and that his 
reflexes were uniformly diminished, but there is no indication 
that these symptoms are separate from his service-connected 
radiculopathy.  In fact, the impression was listed as peripheral 
neuropathy superimposed on radiculopathy, and it was noted that 
same month that he had diabetic neuropathy.  Therefore, the Board 
concludes that the Veteran did not suffer from additional 
neurological deficiency that is a manifestation of his service-
connected lumbar spine disability so as to warrant a separate 
disability rating under the diagnostic codes pertinent to rating 
neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions.  However, the effect of 
the pain in the Veteran's back is contemplated in the currently 
assigned 10 percent disability evaluation.  Indeed, the January 
2004 rating decision specifically contemplated this pain and its 
effect on the Veteran's functioning in its grant of the 10 
percent disability evaluation.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the September 2003 VA examiner indicated 
that the Veteran had only mild to moderate pain, mild weakness, 
and mild fatigability without any evidence of incoordination.  
The August 2006 VA examiner did state that he could not express 
additional limitation due to repetitive use during a flareup 
without resort to mere speculation.  However, he also 
specifically indicated that there was no additional loss of 
motion on repetitive use due to pain, fatigue, weakness, or lack 
of endurance.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a higher 
initial evaluation for lumbar spondylosis and degenerative disc 
disease from June 16, 2003, to February 22, 2010.


II.  From February 22, 2010, to June 24, 2010.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
lumbar spondylosis and degenerative disc disease for the period 
from February 22, 2010, to June 24, 2010.  The medical evidence 
of record does not show the Veteran to have had forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In fact, private 
medical records dated in February 2010 indicated that the Veteran 
had extension to 10 degrees, flexion to 60 degrees, left lateral 
bending to 30 degrees, and right lateral bending to 15 degrees.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the aforementioned range of motion 
findings, the Veteran's spine does not appear to be fixed or 
immobile.

Private medical records dated in May 2010 do indicate that the 
Veteran was unable to fully extend or flex his back, but the 
examiner did not provide the actual range of motion findings.  
Nor was there any indication that his spine was ankylosed.

In addition, the medical evidence of record does not show the 
Veteran to have had incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months.  As previously noted, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  The Board observes that there are 
no treatment records associated with the claims file indicating 
that the Veteran was prescribed bed rest by any physician during 
this time period. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his lumbar 
spondylosis and degenerative disc disease.  The medical evidence 
of record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  As previously discussed, the Veteran is already 
separately service-connected for radiculopathy of the right and 
left lower extremities.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Moreover, private medical records dated in May 2010 
indicate that the Veteran denied having bowel or bladder 
dysfunction.  Therefore, the Board concludes that the Veteran did 
not suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 Vet. 
App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions.  However, the effect of 
the pain in the Veteran's back is contemplated in the currently 
assigned 20 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a higher initial evaluation for lumbar spondylosis and 
degenerative disc disease from February 22, 2010, to June 24, 
2010.


III.  On or after June 24, 2010

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
lumbar spondylosis and degenerative disc disease on or after June 
24, 2010.  The medical evidence of record does not show the 
Veteran to have unfavorable ankylosis of the entire thoracolumbar 
spine.  In fact, the June 2010 VA examination revealed forward 
flexion to 25 degrees, posterior extension to 15 degrees, lateral 
flexion to 20 degrees in both directions, and lateral rotation to 
30 degrees.  Based on those range of motion findings, it does not 
appear that the Veteran's spine is not fixed or immobile.  
Indeed, the June 2010 VA examiner specifically stated that there 
was no thoracolumbar spine ankylosis.

In addition, the medical evidence of record does not show the 
Veteran to have intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  In fact, the June 2010 VA examiner specifically 
stated that there were no incapacitating episodes of spine 
disease.   The Veteran himself also told the examiner that he did 
not have incapacitating episodes of back pain where bed rest was 
prescribed by a physician in the previous 12 months.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his lumbar 
spondylosis and degenerative disc disease.  The medical evidence 
of record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  As previously discussed, the Veteran is already 
separately service-connected for radiculopathy of the right and 
left lower extremities.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Therefore, the Board concludes that the Veteran does not 
suffer from additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 40 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions.  However, the effect of 
the pain in the Veteran's back is contemplated in the currently 
assigned 40 percent disability evaluation.  Indeed, the July 2010 
SSOC specifically contemplated this pain and its effect on the 
Veteran's functioning, as well as weakness and fatigue, in its 
grant of the 40 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The June 2010 VA examiner did indicate 
that there was pain and fatigue on testing, but there was no 
incoordination.  Moreover, he stated that the Veteran did not 
have additional limitation following repetitive use.   Therefore, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for a higher initial evaluation for lumbar 
spondylosis and degenerative disc disease on or after June 24, 
2010.


IV.  Conclusion

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's lumbar spondylosis and 
degenerative disc disease are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability. If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under 
multiple diagnostic codes, but the Veteran's disability is not 
productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
lumbar spondylosis and degenerative disc disease under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for lumbar 
spondylosis and degenerative disc disease for the period from 
June 16, 2003, to February 22, 2010, is denied.

An initial evaluation in excess of 20 percent for lumbar 
spondylosis and degenerative disc disease for the period from 
February 22, 2010, to June 24, 2010, is denied.

An initial evaluation in excess of 40 percent for lumbar 
spondylosis and degenerative disc disease for the period on or 
after June 24, 2010, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


